                          Case 5:19-mj-00680-STE Document 12 Filed 12/20/19 Page 1 of 1


                                        UNITED STATES DISTRICT COURT
                                               WESTERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA                                                               ORDER OF TEMPORARY DETENTION
                                                                                         PENDING HEARING PURSUANT TO
   VS.                                                                                                    BAIL REFORM ACT




                                                                                        Case Number: M-19-680-STE
 JEREMIAH D BOUZIDEN

  Defendant



             Upon Motion of the:
                                                   1^ Government and request for continuance by Government.
                                                    I I Government and request for continuance by Defendant.
                                                    I I Government and request for continuance by both Government and Defendant.


   it is ORDERED
  that a detention hearing is set for                                          Monday, December 23. 2019 4:00 p.m.
                                                                                       Date                 Time


   before                                    UNITED STATES MAGISTRATE JUDGE SHON T. ERWIN

                        U.S. Courthouse. 200 N.W. 4th Street. Courtroom 103                        . Oklahoma City. Oklahoma 73102

  Pending this hearing, the defendant shall be held in custody by (the United States Marshal)(
                                                                                                                 )and produced for the hearing.
                                          Other Custodial Official




  Friday, December 20, 2019
                                                                                 SHON T. ERWIN
  Date
                                                                                 UNITED STATES MAGISTRATE JUDGE




*If not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion of the Government, or up to
five days upon motion of the defendant. 18 U.S.C. § 3142(0(2).
A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(0 arc present. Subsection(1)sets forth the grounds that may be asserted
only by the attorney for the Government; subsection (2)states that a hearing is mandated upon the motion of the attorney for the Government or upon the
judicial officer's own motion if there is a serious risk that the defendant(a) will flee or(b) will obstruct or attempt to obstruct Justice, or threaten, injure, or
intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
